tcmemo_1995_583 united_states tax_court harold t and christine b couch petitioners v commissioner of internal revenue respondent docket no filed date joseph d anroman for petitioners carmino j santaniello for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioners' income_tax plus a sec_6662 a penalty in the amount of dollar_figure the issues for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure decision are whether a deduction claimed by petitioners as a business_bad_debt became worthless in and whether the debt involved qualifies as a business_bad_debt under sec_166 the case was submitted on the basis of a stipulation and two supplemental stipulations of fact petitioners harold and christine couch dr and mrs couch resided in simsbury connecticut at the time they filed their petition in this case from until date dr couch a ph d research scientist was employed by united technologies corporation utc in dr couch began supervising efforts to reduce the titanium diboride coating process coating process to commercial practice titanium diboride tid2 is an extremely hard metal which can be electroplated on a number of surfaces an employee of hamilton standard a division of utc had invented the coating process in sometime in that employee transferred to the united technologies research center to reduce the process to commercial practice utc terminated its efforts to reduce the coating process to commercial practice in when dr couch left utc's employ in date he believed that substantial commercial and military applications for the coating process existed and that the process could be reduced to the commissioner has conceded in a supplemental stipulation that petitioners are not liable for the penalty also concessions by the parties have removed other issues from this case see infra note commercial applications utilizing advanced electron microprobing techniques as an analytical tool in date petitioners incorporated htc industries inc htc in connecticut and as htc's board_of directors adopted a resolution for the issuance of sec_1244 stock as defined in the internal_revenue_code all stock issued by htc qualifies as sec_1244 stock dr and mrs couch were htc's president and secretary treasurer respectively in date they acquired for cash percent and percent respectively of htc's issued and outstanding common_stock at the same time they also loaned htc dollar_figure from their personal savings to use as start-up capital the loan was evidenced by a promissory note bearing interest pincite percent per annum on date htc had submitted a proposal to the department of the army regarding a possible contract involving titanium diboride research during a pre-award qualification audit in date the defense contracting administrative services management agency informed htc that it would have to obtain a dollar_figure line of credit as a condition of any contract pursuant to sec_1244 a loss on sec_1244 stock which would otherwise be treated as a loss from the sale_or_exchange of a capital_asset is treated as an ordinary_loss subject_to various conditions apparently not applicable here except that in the case of a husband and wife filing a joint_return the amount allowable may not exceed dollar_figure htc's address shown on of it sec_5 returns in evidence from its first through its final return appears to be the same as petitioners' home address award after the audit petitioners approached a number of local lending institutions for the purpose of obtaining a line of credit on behalf of htc however on each occasion they were informed that such financing of a small start-up company was not possible in date petitioners obtained a personal line of credit from society for savings secured_by a second mortgage on their residence they personally guaranteed the dollar_figure credit line to htc contingent upon the contract being awarded to htc in date the army awarded a cost plus fixed fee contract the contract to htc htc began work under the contract on date on date the army terminated the contract between date and date petitioners made loans to htc in the total amount of dollar_figure during this period and through date htc made principal payments on its indebtedness to petitioners in the total amount of dollar_figure as of date petitioners computed interest outstanding on the unpaid loans to htc in the amount of dollar_figure htc sought the balance of the unpaid loans and interest from the contracting officer of the army the contracting officer offered a settlement proposal for dollar_figure the difference between the contract amount dollar_figure and the amount htc had previously been paid however he denied their claim for equitable_adjustment of the contract_price on date htc was dissolved by the state of connecticut the couchs were given standing to pursue an appeal before the armed services board_of contract appeals on behalf of htc they timely filed an appeal that was denied by the board in an opinion dated date however the board ordered that the parties were to negotiate an equitable distribution of the property owned by htc the couchs caused htc to appeal the board's decision to the united_states_court_of_appeals_for_the_federal_circuit extensive briefs were filed on the appellant's behalf dated date and date a divided panel of the court_of_appeals affirmed the board's decision on date thereafter the appellant filed with the court_of_appeals a combined petition for rehearing and suggestion for rehearing in banc which was denied the couchs on behalf of htc then sought review by the supreme court but their petition for certiorari was denied on date finally in accord with the order of the armed services board_of contract appeals petitioners' counsel by letter of date took steps to begin negotiations with the army on the quantum as to the two outstanding issues on which the board_of contract appeals ruled for htc the record does not disclose whether such negotiations have in fact been commenced or whether if commenced they have been concluded or if concluded the results thereof on schedule c profit or loss from business of their return petitioners claimed a business_bad_debt deduction in the amount of dollar_figure this dollar_figure represents a portion of the unpaid loans made to htc the commissioner's determination of deficiency in the amount of dollar_figure is based primarily upon the disallowance of this dollar_figure bad_debt deduction claimed by petitioners at the calendar call of this case the parties orally stipulated that the debts of htc amounted to dollar_figure at the end of and that none of that amount had ever been repaid to petitioners however that oral stipulation fails to specify how much of the dollar_figure consists of unpaid interest sec_166 allows as a deduction any debt which becomes worthless within the taxable_year sec_1_166-1 income_tax regs requires that the debt be a bona_fide one the the commissioner also disallowed other deductions claimed on schedules a and c petitioners have conceded these other deductions in their opening brief the commissioner concedes that petitioners are entitled to a charitable_contribution_deduction in the amount of dollar_figure which had previously been disallowed since it does not appear that petitioners were other than cash_basis taxpayers any unpaid accrued interest would not have been included in their gross_income therefore no deduction would in any event be allowable for a loss based upon unpaid or unrealized income in accordance with the long established principle that no deduction for a loss is allowable in respect of an item of unrealized income 313_us_28 17_tc_14 lewicki v commissioner tcmemo_1974_86 unrealized interest government concedes that the advances made in this case constitute bona_fide loans sec_1_166-2 income_tax regs provides that in determining the worthlessness of the debt the district_director will consider all pertinent evidence including the value of the collateral if any securing the debt and the financial condition of the debtor as recognized by the supreme court in 274_us_398 quoting from and relying upon article of sec_45 the loss must usually be evidenced by a closed and completed transaction the court also quoted with approval article of those regulations to the effect that a sufficient showing of worthlessness has been made w here all the surrounding and attendant circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment id pincite the worthlessness of a debt is a factual question confined to the particulars of each case 326_us_287 53_tc_491 affd 467_f2d_47 9th cir although regulations currently in effect and applicable during the taxable_year are substantially identical in all significant respects to the regulations quoted above in 274_us_398 sec_1 b income_tax regs worthlessness must be determined objectively not subjectively and although the taxpayer must exercise business judgment in determining in the first instance whether to take a deduction he is not required to be an incorrigible optimist s s white dental manufacturing co u s pincite the worthlessness of the debt must be determined as of the time the deduction is taken 266_f2d_154 6th cir affg in part revg in part 25_tc_774 however subsequent events may be considered to test the soundness of the decision 97_tc_579 the taxpayer must demonstrate that the debt had value at the beginning of the year in which the taxpayer claimed worthlessness and that the debt became worthless in that year american offshore inc v commissioner supra pincite dustin v commissioner supra pincite a taxpayer may deduct a bad_debt only in the year it in fact becomes worthless american offshore inc supra pincite the opinion in that case sets forth an extensive list of factors that have been considered in determining worthlessness id factors that are relevant in this case include the value of any collateral securing the debt the financial condition of the debtor the bankruptcy or receivership of the debtor and lack of assets id pincite the taxpayer has the burden of proving the year of worthlessness rule a 77_tc_582 in the present case petitioners contend that the debt became worthless during they rely first on the fact that htc was dissolved by the state of connecticut on date they equate htc's dissolution to bankruptcy they argue that sec_1_166-2 income_tax regs provides that the year of settlement in bankruptcy cases is the proper year to consider the debt worthless that the dissolution of their corporation is equivalent to bankruptcy and that a deduction should therefore be allowed here in the same manner petitioners misread sec_1_166-2 income_tax regs that section provides in bankruptcy cases a debt may become worthless before settlement in some instances and in others only when a settlement in bankruptcy has been reached in either case the mere fact that bankruptcy proceedings instituted against the debtor are terminated in a later year thereby confirming the conclusion that the debt is worthless shall not authorize the shifting of the deduction under sec_166 to such later year emphasis added id petitioners ignore the word may in the regulation they also ignore sec_1_166-2 income_tax regs that section states that b ankruptcy is generally an indication of worthlessness id emphasis added it has been held that bankruptcy is not enough by itself to establish worthlessness 68_f3d_128 5th cir affg tcmemo_1994_189 petitioners next point out that the corporation had no property with which to secure the debts because the corporation had been dissolved they argue a judgment against the same would be a legal and factual impossibility petitioners' own actions regarding htc belie this claim in date after htc had been dissolved petitioners filed for personal bankruptcy htc indus asbca no b c a cch par big_number affd on reconsideration b c a cch par big_number in their petition for bankruptcy they listed as personal_property the litigation couch v army asbca no with a market_value of dollar_figure id the bankruptcy court order was not issued until date in date the couchs amended their bankruptcy petition to read couch v army asbca fair_market_value is unknown property claimed exempt under u s c d and id the couchs' actions indicate that through date they believed the claim held by htc and pursued by them on htc's behalf had substantial value their actions contradict their claim of worthlessness for subsequent events support the actions of petitioners see american offshore inc v commissioner supra pincite in its decision the board_of contract appeals observed that the property of htc had not been distributed although the board did not give the property specific value and even noted that the property may have had no value the board ordered the parties to negotiate an equitable distribution of what remained the board's order indicates its belief that as late as the property of htc still had some value this belief in turn is evidence that the dissolution of htc in was not a closed and completed transaction indicating the worthlessness of the loans htc held petitioners also contend that their unsuccessful attempts to recover the debts through litigation are evidence of the worthlessness of the debts htc submitted a formal claim under the contract disputes act of for an equitable_adjustment in the contract_price in date the army denied the claim in date that same month htc appealed the army's denial of its claim to the armed services board_of contract appeals the board rendered a decision in against petitioners petitioners then caused that decision to be appealed to the united_states_court_of_appeals_for_the_federal_circuit and pursued that appeal vigorously and aggressively as evidenced by the extensive briefs filed in that litigation and after a divided panel of the court_of_appeals affirmed the board's decision in an unpublished opinion htc indus inc v aspin secretary of defense 22_f3d_1103 fed cir petitioners caused htc to file a petition for rehearing including a suggestion for a rehearing en_banc the petition for rehearing was denied and the suggestion for rehearing en_banc was apparently not favorably acted upon finally the couchs caused htc to seek further review in the supreme court which denied the petition for certiorari htc industries inc v perry secretary of defense u s __ it is well established that normally if a taxpayer is willing to pursue the claim in court there is as a matter of fact sufficient chance of at least part recovery to justify that taxpayer in deferring the claim of a loss deduction until the litigation in question is concluded 266_f2d_154 6th cir affg in part revg in part 25_tc_774 see 675_f2d_1077 9th cir affg tcmemo_1979_479 41_tc_269 in our judgment petitioners would not have pursued the claim against the army as vigorously and aggressively as they did unless they believed they could recover something that they have not had any success does not objectively negate the value of their claim to them in fact their pursuit of the claim through the board_of appeals the federal_circuit and even the supreme court indicates their belief at least as late as that they held a valuable asset we find that the debt in question did not in fact become worthless in in the circumstances we need not consider whether the loss was a business or nonbusiness_bad_debt due to concessions by the parties decision will be entered under rule
